DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-22 are pending, of which Claims 20-22 are new.  No new matter is added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haggstrom et al. (US 7,569,742).
Re Claim 20, Haggstrom discloses a dressing for treating a tissue site, comprising:
an absorbent layer (packing layer 104) adapted to be positioned at the tissue site to absorb liquid from the tissue site (Col. 3 lines 57-58);
a pump (108) adapted to be in fluid communication with the absorbent layer to provide reduced pressure to the absorbent layer; and
a diverter layer (106) adapted to be positioned in fluid communication between the absorbent layer and the pump (see figures), wherein the diverter layer includes a plurality of spaced apertures in fluid communication with the absorbent layer (implied by the material of layer 106, which must have pores and/or interstitial spaces between fibers such that it can hold up to at least 100cc of wound fluid, see Col. 4 lines 19-25), and wherein at least one of the apertures is configured to become smaller on contact with moisture (the absorption of wound fluid into the pores/spaces within the material of layer 106 necessarily results in those pores/spaces being blocked by the fluid, also see Col. 4 lines 49-56).
Examiner’s Comments
Examiner has reached out to the Attorney of Record multiple times over the course of four business days, to propose the cancellation of claim 20 so as to put the Application in condition for allowance, but no response was received.
Allowable Subject Matter
Claims 1-19 and 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments are persuasive.  The Terminal Disclaimer filed on 12/8/2020 is approved and thus overcomes the double-patenting rejections indicated in Non-Final Rejection mailed on 7/21/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        28 January 2021